Title: Salma Hale to Thomas Jefferson, 13 July 1818
From: Hale, Salma
To: Jefferson, Thomas


          
            Sir,
            Keene, NH.
July 13. 1818
          
          I have collected and send you the pamphlets containing the Unitarian controversy which you expressed a desire to see when I visited you lately at Monticello. The whole impression being sold, I have been obliged to borrow two or three from a friend, and if you feel indifferent about retaining  you would oblige me by returning them
          This controversy has been eagerly read in New England—and the consequence, I think, will be the dissemination of liberal principles, and a victory not distant over bigotry & fanaticism.
          
            With great respect Your Obdt Servt
            Salma Hale
          
        